DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Response to Amendment
2.	This office action is in response to the amendment submitted by Applicant(s) on 08/11/2022.

Response to Arguments
I. Status of the Claims
3.	Claims 9, 11-13, 15 and 16 are still pending. 
4. 	Claims 10 and 14 were cancelled.
5. 	Claims 1-8 were cancelled as of the filing date of the instant application.
6. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Rejections Under 35 U.S.C. 102 and 103
7.	Page-4, the Applicant(s) argues that “Each of the independent claims has been amended to recite …”. 
	The Examiner respectfully disagrees because independent claim 13 was not amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claim 9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
8.1.	Claim 9 recites the limitation “measured values” in line(s) 10. There is insufficient antecedent basis for this limitation in the claim.
8.2.	Furthermore, claims 11-12 are also rejected because they further limit and depend on claim-9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. 	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 1 is directed to “b. carrying out a self-calibration of the device as a function of the at least one detected measured value, wherein, in step b, a calibration value is ascertained as a function of the detected measured value using a mathematical model, and wherein the self-calibration takes place as a function of the ascertained calibration value”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “A method for self-calibration of a device, the device including a sensor unit and a processing unit, the method comprising the following method steps: a. detecting at least one measured value at a predetermined point in time with using the sensor unit” are data collection and/or an extra-solution activity that is simply the collection data and/or outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 13 is Ineligible due to the following analysis:
9.1)	Step 1 (Statutory Category): Claim 13 is directed to a method for self-calibration of a device, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).
9.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 13 recites: b. carrying out a self-calibration of the device as a function of the at least one detected measured value, wherein, in step b, a calibration value is ascertained as a function of the detected measured value using a mathematical model, and wherein the self-calibration takes place as a function of the ascertained calibration value, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context because calibration methods using sensors are used in a number of different industries, thus, do not belong to a particular technological environment, industry or field of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
9.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A method for self-calibration of a device, the device including a sensor unit and a processing unit, the method comprising the following method steps: a. detecting at least one measured value at a predetermined point in time with using the sensor unit”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes sensors for acquiring data, microprocessors for processing acquired data, and/or outputted the calculated result, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

10. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 depends on claim 13, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 15 is further recites the element(s) “wherein the mathematical model utilizes an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

11. 	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 depends on claim 13, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 16 is further recites the element(s) “wherein between step a and step b, a method step c is performed in which the detected measured value is filtered as a function of a measured value detected at an earlier point in time”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Examiner’s Note
12.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.
13.	Claim 9 is a device with a magnetic sensor that determines parking space occupancy, so it is a particular machine which accomplishes a particular practical application, and the abstract idea is not being monopolized outside that particular application. Therefore, claim 9 is determined to be patent eligible at prong-2 of the 101 analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 13 and 16 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LARCHER NILS et al (Bibliographic data: DE102015202784 (A1) ― 2016-08-18 hereinafter mentioned “Larcher”, where the United State version is Pub. No.: US 2018/0268688, which is used as an English translation for Larcher hereto).

As per claim 13, Larcher in the embodiment of Figs. 2-3 discloses:
A method for self-calibration of a device, the device including a sensor unit and a processing unit (Figs. 2-3), the method comprising the following method steps:
a. detecting at least one measured value at a predetermined point in time with using the sensor unit (Fig. 3, see the magnetic field sensor 303. Also see [0111], [0104] and [0134]);
b. carrying out a self-calibration of the device as a function of the at least one detected measured value (Fig. 3, see the sensor device 301 being calibrated. Also see [0121]).
wherein, in step b, a calibration value is ascertained as a function of the detected measured value (see [0121]) using a mathematical model (Fig. 2, see steps 207-209 ascertaining values via normalization, which is a mathematical model. Also see [0097]-[0098]), and
wherein the self-calibration takes place as a function of the ascertained calibration value (see [0121]). 

As per claim 16,  Larcher discloses the method of claim 13 as described above.
Larcher further discloses: 
wherein between step a and step b, a method step c is performed in which the detected measured value is filtered as a function of a measured value detected at an earlier point in time (see [0059] and [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Larcher in view of Zheng et al (Pub. No.: US 2012/0296560 hereinafter mentioned as “Zheng”).

As per claim 15, Larcher discloses the method of claim 13 as described above.
Larcher discloses the mathematical model as described above but does not explicitly disclose that it is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm.
However, Zheng further discloses:
wherein the mathematical model is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm (see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm” disclosed by Zheng into Larcher, with the motivation and expected benefit related to improving the sensor and measurements by reducing the false positives of measurements (Zheng, Paragraph [0011]) and also by inferring historical data in order to determine the state of a vehicle (Zheng, Paragraph [0080] and [0109]).

Allowable Subject Matter
16.	Claims 9 and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

17.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
18. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a calibration magnetic field is determined, and the calibration magnetic field is subtracted from the detected magnetic field to determine the occupancy state of
the parking space. 
	
19.	Claims 11 and 12 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 9.

20.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	SUBRAMANYA (Pub. No.: US 2013/0099943) teaches “A method of using a directional sensor for the purposes of detecting the presence of a vehicle or an object within a zone of interest on a roadway or in a parking space” (Abstract).
b)	Sriram (Pub. No.: US 2019/0294889) teaches “various approaches for smart area monitoring suitable for parking garages or other areas. These approaches may include ROI-based occupancy detection to determine whether particular parking spots are occupied by leveraging image data from image sensors, such as cameras. These approaches may also include multi-sensor object tracking using multiple sensors that are distributed across an area that leverage both image data and spatial information regarding the area, to provide precise object tracking across the sensors” (Abstract).

ConclConclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867